Order entered May 14, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00541-CV

           IN THE BEST INTEREST AND PROTECTION OF J.A., A MINOR CHILD

                          On Appeal from the County Court at Law No. 2
                                    Kaufman County, Texas
                                Trial Court Cause No. 19M-091

                                              ORDER
           This is an appeal from an order requiring court-ordered mental health services. Pursuant

to Texas Health and Safety Code Section 574.070 and Texas Rule of Appellate Procedure 2, we

ORDER court reporter Sherry Hooper to file the reporter’s record no later than May 16, 2019.

See TEX. HEALTH & SAFETY CODE ANN. § 574.070(e); TEX. R. APP. P. 2. We further ORDER

appellant to file her brief within ten days of the filing of the reporter’s record and appellee to file

its brief within ten days of the filing of appellant’s brief. See TEX. HEALTH & SAFETY CODE ANN.

§ 574.070(e); TEX. R. APP. P. 2. Because this is an accelerated appeal, extension requests will be

disfavored.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Hooper and the

parties.

                                                        /s/    KEN MOLBERG
                                                               JUSTICE